DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Formal Matters
Applicants' response and amendments to the claims, filed 02/22/2022, are acknowledged and entered.  No claims were cancelled or newly added.  Claims 1-2, 5-7, 13, 15-17, and 25-33 remain pending and under examination.

Response to Arguments
Applicants' arguments, filed 02/22/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-2, 5-7, 13, 15-17, and 25-33 remain rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Applicants’ amendments to Claims 1 and 5-6, reciting now that the subtherapeutic amount of the taxane is “at least about 75% lower than a therapeutic amount defined by a manufacturer of the taxane”, is still indefinite under 35 U.S.C. 112, second paragraph.  
Firstly, it is unclear whether “a therapeutic amount defined by a manufacturer of the taxane” is intended to require that the administered taxane is a specific formulation from a specific manufacturer and whether it is that specific manufacturer of that specific formulation whose definition of “a therapeutic amount” controls the scope of the claimed “at least about 75% lower any arbitrary amount as “a therapeutic amount”.  If this therapeutic amount defined by this manufacturer differs from the therapeutic amount defined by another manufacturer, it would be totally unclear which manufacturer definition controls the scope of the claimed “at least about 75% lower than a therapeutic amount defined by a manufacturer of the taxane”.
Secondly, it is unclear whether “at least about 75% lower than a therapeutic amount defined by a manufacturer of the taxane” requires that the therapeutic amount is for treating a human subject and further whether it is the therapeutic amount for treating a human subject having ovarian cancer.  If a manufacturer does not even recommend a therapeutic dose for patients with ovarian cancer, it is totally unclear how the claimed “subtherapeutic amount” would even be determined for that taxane.  For example, Abraxane is a taxane formulation whose manufacturer recommends 260 mg/m2 administered intravenously over 30 minutes every 3 weeks for human patients with metastatic breast cancer and a dosage of 100 mg/m2 intravenously over 30 minutes on Days 1, 8, and 15 of each 21 day cycle for human patients having non-small cell lung cancer.  It is totally unclear which of these dosing regimens the “at least about 75% lower” must be lower than in ovarian cancer patients.
Thirdly, Applicants’ claimed “at least about 75% lower than a therapeutic amount defined by a manufacturer of the taxane” is a moving target as a manufacturer could change the recommended dosing schedule of a taxane.  Indeed, while manufacturers provide recommended dosing, they do not in fact “define” a “therapeutic amount”, which is left to prescribing physicians to adjust based on efficacy and/or adverse effects in any given subject.  For example, in 2007, the manufacturer of Abraxane (Paclitaxel) recommended 260 mg/m2 administered intravenously over See Abraxane Product Label (January 2007).  In 2012, the same manufacturer recommended a dosage of 100 mg/m2 intravenously over 30 minutes on Days 1, 8, and 15 of each 21 day cycle for human patients having non-small cell lung cancer.  See Abraxane Product Label (October 2012).  If a manufacturer does not even recommend a therapeutic dose for patients with ovarian cancer, it is totally unclear how the claimed “subtherapeutic amount” would even be determined.
Fourthly, “at least about 75% lower than a therapeutic amount defined by a manufacturer of the taxane” appears to encompass embodiments where the amount is, in fact, nothing, i.e., an amount of taxane is not even administered to the subject.  Put differently, “at least about 75% lower” literally encompasses no amount being administered, which would clearly be “subtherapeutic”.  
Finally, it is unclear what Applicants mean by “at least about 75% lower than a therapeutic amount defined by a manufacturer of the taxane”.  Applicants assert support for this amendment is found in paragraph [0065] of the specification. The Specification at [0065] does provide an example where “for paclitaxel, including TAXOL and ABRAXANE, a subtherapeutic amount may be about 10%, 20%, 30%, 35%, 40%, 45%, 50%, 55%, 60%, 65% 70%, or 75%, of the amount defined by the manufacturer as being required for therapy.”  Thus, if the amount defined by the manufacturer is 100 mg, “75%, of the amount” would be 75 mg.  10% of the amount would be 10 mg.  It is totally unclear what “at least about 75% lower” means in the context of the claims because 75% lower than 100 mg, if construed to mean “less than” would be 25 mg, which is not the same as 75% of the amount (75 mg) as disclosed by Applicants.  
At bottom, it is unclear in the context of the claims whether “at least about 75% lower” should be construed as “at least about 75% of” or “at least about 75% less than”. As these are of 100 mg is 75 mg and 75% less than 100 mg is 25 mg, a person of ordinary skill in the art would have no idea whether 75 mg or 25 mg is intended to be administered if the therapeutic amount defined by a manufacturer is 100 mg.  Further complicating this issue is that “at least about 75% lower” is totally unclear whether one increases or decreases the percentage to be “at least about 75% lower”.  If “75% lower” is construed to mean “75% less than”, “at least about 75% less than” would mean one would need to increase the percentage to be “at least about” 75% less than a defined amount, i.e., 75% less than 100 mg is 25 mg and 90% less than 100 mg is 10 mg.  However, if “75% lower” is construed to mean “75% of”, “at least about 75% of” would mean one would need to decrease the percentage, i.e., 75% of 100 mg is 75 mg and 10% of 100 mg is 10 mg.  

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 13, 15-17, and 25-33 remain rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Applicants have amended Claims 1 and 5-6 to now recite that the subtherapeutic amount of the taxane is “at least about 75% lower than a therapeutic amount defined by a manufacturer of the taxane”.  Applicants assert support for this amendment is found in paragraph [0065] of the specification.
The Specification at [0065] does provide an example where “for paclitaxel, including TAXOL and ABRAXANE, a subtherapeutic amount may be about 10%, 20%, 30%, 35%, 40%, 45%, 50%, 55%, 60%, 65% 70%, or 75%, of the amount defined by the manufacturer as being required for therapy.”  Emphasis Added.
These amounts, however, are “for paclitaxel”, not all taxanes as presently encompassed by the instant claims.  Further, the claimed “at least about 75% lower” literally encompasses embodiments falling outside the disclosed “about 10%, 20%, 30%, 35%, 40%, 45%, 50%, 55%, 60%, 65% 70%, or 75%, of the amount defined by the manufacturer as being required for therapy”.  
For the above reasons, “at least about 75% lower than a therapeutic amount defined by a manufacturer of the taxane” as recited in the amended claims is New Matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-2, 5-7, 13, 15-17, and 25-33 remain rejected under 35 U.S.C. 103(a) as being unpatentable over SCOTTON ET AL. (Cancer Research, 2002, vol. 62, pages 5930-5938), RAY ET AL. (Neoplasia, December 2011, vol. 13, no. 12, pages 1152-1161), and KAMPAN ET AL. (BioMed Research International, Volume 2015, Article ID 413076, 21 pages) in view of POZNANSKY ET AL. (US 2011/0287949 A1; Published Nov. 24, 2011), FEARON (WO 2015/019284 A2; Published February 12, 2015) and SINGH ET AL. (WO 2012/058241 A2; Published May 3, 2012).

Teachings of SCOTTON ET AL.
	Respecting Claims 1, 5, and 6, Scotton et al. teach of 14 chemokine receptors investigated, only CXCR4 was expressed on ovarian cancer cells.  To further understand the role of this chemokine receptor in ovarian tumor biology, Scotton et al. teach they studied the action of its ligand, CXCL12 (stromal cell-derived factor 1), on the CXCR4-expressing ovarian cancer cell lines IGROV. Ligand stimulation of the CXCR4 receptor resulted in sustained activation of in vitro growth, an effect that was abrogated by neutralizing antibodies to CXCR4. CXCL12 treatment of IGROV cells also induced mRNA and protein for tumor necrosis factor , a cytokine that is expressed by tumor cells in ovarian cancer biopsies. IGROV cells invaded through Matrigel toward a CXCL12 gradient.  Scotton et al. teach these biological effects of CXCL12 on IGROV cells were also inhibited by the small molecular weight CXCR4 antagonist AMD3100. Scotton et al. teach they found abundant intracellular CXCL12 protein in tumor cells in 15 of 18 ovarian cancer biopsies but not in epithelial cells from normal ovary or borderline disease. Scotton et al. teach the chemokine CXCL12 may have multiple biological effects in ovarian cancer, stimulating cell migration and invasion through extracellular matrix, as well as DNA synthesis and establishment of a cytokine network in situations that are suboptimal for tumor cell growth.  See Abstract; Fig. 9; Table 2.
	Scotton et al. teach the biological actions of CXCL12 on ovarian cancer cells were inhibited by the bicyclam inhibitor of CXCR4, AMD3100. Scotton et al. teach IGROV cells grow as i.p. xenografts in nude mice, and AM3100 is active in murine models of HIV/AIDS and rheumatoid arthritis. Scotton et al. teach they will be able to carry out preclinical studies of the potential of AMD3100 alone and in combination with biological and chemotherapeutic agents in ovarian cancer. See page 5937, left column, 3rd full paragraph.

Teachings of RAY ET AL.
	Respecting Claims 1, 5, and 6, Ray et al. teach chemokine CXCL12 and its receptor CXCR4 are upregulated in metastatic ovarian cancer cells and the intraperitoneal tumor microenvironment. CXCL12-CXCR4 signaling promotes multiple steps in proliferation and dissemination of ovarian cancer cells, suggesting that targeted inhibition of this pathway will limit tumor progression. See Abstract.
	Respecting Claims 16-17, 26-27, and 29-30, Ray et al. teach although up to 70% of patients respond initially to debulking surgery and chemotherapy with platinum and taxane-based drugs, cancer recurs in most patients. See page 1152, left column, 1st paragraph.
	Ray et al. teach CXCL12 is expressed by more than 90% of ovarian cancer cells and carcinoma-associated mesothelial cells, resulting in elevated levels of this chemokine in ascites of patients with ovarian cancer. See paragraph bridging pages 1152-1153.
	Ray et al. teach treatment with AMD3100, a clinically approved inhibitor of CXCL12-CXCR4, blocked ligand-receptor binding in the tumor microenvironment of mice with disseminated ovarian cancer. Furthermore, using separate imaging reporters to monitor CXCL12-CXCR4 binding and tumor growth, single-agent therapy with AMD3100 blocked CXCL12-CXCR4 binding, reduced tumor growth, and modestly prolonged survival of mice with disseminated ovarian cancer. See page 1153, left column, 2nd full paragraph; Figure 6.
	Ray et al. conclude that in clinical practice, CXCL12-CXCR4 inhibitors would almost certainly be used as part of integrated therapy for ovarian cancer, including debulking surgery and combination chemotherapy. Ray et al. teach their findings support further development of CXCL12-CXCR4 inhibitors for therapy for ovarian cancer and other malignancies and translation of such agents to clinical trials in ovarian cancer. See page 1160, left column, last paragraph.

et al. and Ray et al., while teaching that CXCL12 is expressed in epithelial ovarian cancer cells, that the biological actions of CXCL12 on ovarian cancer cells were inhibited by the bicyclam inhibitor of CXCR4 AMD3100, that monotherapy with AMD3100 blocked CXCL12-CXCR4 binding, reduced tumor growth, and modestly prolonged survival of mice with disseminated ovarian cancer, and suggesting further development of CXCL12-CXCR4 inhibitors such as AMD3100 alone and in combination chemotherapy for ovarian cancer, do not teach combining AMD3100 with a taxane in the treatment of ovarian cancer cells.

Teachings of KAMPAN ET AL.
	Kampan et al. teach paclitaxel, a class of taxane with microtubule stabilizing ability, has remained with platinum based therapy, the standard care for primary ovarian cancer management. See Abstract.
	Respecting treatment of ovarian cancer with paclitaxel, specifically epithelial ovarian cancer as recited in Claims 15, 25, and 28, Kampan et al. teach epithelial ovarian cancer is one of the leading causes of cancer death. The standard of care in advanced epithelial ovarian cancer encompasses surgical staging and resection followed by administration of paclitaxel-platinum based chemotherapy. See page 1, left column, 1st and 2nd paragraphs.
	Respecting Claims 16-17, 26-27, and 29-33, Kampan et al. teach approximately two-thirds of patients will respond to this [surgical staging and resection followed by administration of paclitaxel-platinum based chemotherapy] combined surgery-chemotherapy approach, but tumour recurrence occurs in almost all these patients at a median of 15 months from initial diagnosis and subsequent chemotherapy treatments are increasingly linked to chemoresistance.  Other than its contribution as one of the first line agent in a combined therapy, paclitaxel has been promising, as early as 1990, as a second line agent in relapsed platinum-refractory epithelial ovarian cancer. The clinical therapeutic effect of paclitaxel is promising with modulation of dose and route of administration for use in advanced ovarian cancer, either in primary or recurrent setting.  See page 1, paragraph bridging left and right columns.
	Kampan et al. teach several studies have used dose-dense paclitaxel in the treatment of advanced ovarian cancer and are summarized in Table 1.  Kampan et al. teach response rates were in the 20–50% range, where usually less than 10% would be expected. See page 9, right column, last full paragraph; Table 1.
	Kampan et al. teach a plateau has been reached regarding the benefits associated with standard 3-weekly intravenous administration of cytotoxic chemotherapy in advanced epithelial ovarian cancer. The ongoing battle for a better treatment regimen to delay relapse, promote remission, and most importantly improve the quality of life of patients with advanced epithelial ovarian cancer need not to go further than the ability to relook at the chemotherapy agents that are already available in a different approach. See page 16, left column, 1st paragraph.

	Kampan et al., while teaching administration of paclitaxel as a first-line therapy for epithelial ovarian cancer and a second-line therapy for relapsed platinum-refractory epithelial ovarian cancer, differ from the instant claims in so far as they do not disclose administering a “subtherapeutic amount” of paclitaxel in combination with an amount of AMD3100 to subjects having ovarian cancer cells/tumors.



Teachings of POZNANSKY ET AL.
	Poznansky et al. teach compositions and methods for diagnosing, monitoring or selecting a therapy for a neoplasia (e.g., ovarian, cervical, melanoma, and renal carcinomas), as well as compositions and methods for treating the neoplasia. See page 1, [0004].
	Poznansky et al. teach methods for identifying a neoplasia, identifying the presence or absence of a neoplasia, determining the clinical aggressiveness or stage of a neoplasia, and monitoring a neoplasia in a biologic sample, comprising detection of the presence, presence or absence, level of, or alteration in the level of a CXCL12 polypeptide, wherein the presence of the CXCL12 polypeptide identifies the presence of a neoplasia, detection of an increase identifies the presence of a neoplasia, increased level of CXCL12 relative to a reference indicates an increased clinical aggressiveness or stage of the neoplasia. See page 1, [0005]-[0008].
	Poznansky et al. teach the invention generally features a method of treating or preventing neoplasia in a subject in need thereof by administering to the subject an effective amount of an agent that reduces the expression or activity of FoxP3 or a CXCL12 polypeptide having a molecular weight greater than about 10 kd relative to a reference, thereby treating the subject. In one embodiment, the neoplasia is selected from the group consisting of ovarian, breast, cervical, melanoma, and renal carcinomas. The agent is a small compound (e.g., AMD3100) or an antibody or fragment thereof that selectively binds to FoxP3 or a CXCL12 polypeptide having a molecular weight greater than about 10 kd relative to a reference. See page 2, [0018].
	Poznansky et al. teach the chemokine CXCL12, is a known T cell chemoattractant that selectively binds the receptor CXCR4. Poznansky et al. teach until recently CXCL12 was thought only to have chemoattractant activity for T cells. The chemokine CXCL12 can also serve as a bidirectional cue, attracting T-cells at low concentration and repelling at high concentrations in vitro and in vivo. Low levels of CXCL12 expression result in infiltration of the tumor by T cells, delay in tumor growth and the development of a long lived tumor specific T cell mediated immune response. In contrast, high levels of CXCL12 expression result in reduced infiltration of the tumor by tumor antigen specific T cells and the suppression of anti-tumor immune responses via various mechanisms including the intratumoral accumulation of FoxP3+ suppressor T cells. See page 8, [0069].
	Respecting ovarian cancer cells, Poznansky et al. teach that CXCL12 is a biomarker for ovarian cancer.  Poznansky et al. teach that a 13-14 kD CXCL12 isoform polypeptide as well as an 8 kD CXCL12 isoform was expressed by ovarian cancer cells.  See Example 7; Figures 7A and 7B.

Teachings of FEARON
	Fearon teaches methods of increasing effector T cell accumulation in cancer cell-containing sites of a tumor, comprising administering to a subject in thereof a pharmaceutically effective amount of an inhibitor of CXCR4 signaling. See Abstract.
	As Fearon teaches “increasing effector T cell accumulation in cancer cell-containing sites of a tumor…comprising administering to a subject in need thereof…an inhibitor of CXCR4 signaling”, Fearon teaches contacting cancer cells with amounts of a CXCL12 signaling inhibitor [“inhibitor of CXCR4 signaling”] for periods of time to inhibit chemorepellant effects and increase migration of immune cells [“increasing effector T cell accumulation in cancer cell-containing sites of a tumor”] as claimed. 
	Specifically, Fearon teaches the present invention is concerned with therapy of tumors. In particular, the invention is concerned with reducing or preventing immune suppression and increasing T cell recruitment and accumulation in the cancerous tumor microenvironment, in order to overcome the exclusion and death of CD3+ T cells, and preferably CD3+ effector T cells from the tumor and the suppression of anti-tumor T-cell activity.  See page 1, [0001].
	Fearon teaches the present invention relates to a method of inhibiting T cell exclusion in a tumor1 [i.e., a “chemorepellent effect”], wherein the method comprises administering to a patient a pharmaceutically effective amount of a CXCR4 signaling inhibitor wherein the CXCR4 signaling inhibitor increases the proximity or the frequency of the T-cells among the cancer cells contained in the tumor. See page 2, [0009].
	Fearon teaches in further preferred embodiments, the CXCR4 antagonist is BMS-936564/MDX-1338, LY2510924, 1,1'-[1,4-phenylenebis(methylene)]bis[1,4,8,11-tetraazacyclotetradecane] (AMD3100; Plerixafor), N,N-dipropyl-N-[4-({[(lH-imidazol-2-yl)methyl)benzyl][(1-methyl-1H-imidazol-2-yl)methyl]amino]methyl)benzyl]-N-methylbutane-l, 4-diamine tri(2R, 3R)-tartrate (KRH-3955), ([5-(4-methyl-l-piperazinyl)-2-({methyl[(85)-5,6,7,8-tetrahydro-8-quinolinyl]amino| methyl)imidazo[ 1,2-«]pyridin-3-yl] methanol) (GSK812397), or N-(lH-benzimidazol-2-ylmethyl)-N'-(5,6,7,8-tetrahydroquinolin-8-yl)butane-1,4-diamine (AMD11070). See page 2, [0016]-[0017].
	Respecting treatment of ovarian cancer, Fearon teaches in preferred embodiments, the tumor is an adenocarcinoma, sarcoma, skin cancer, melanoma, bladder cancer, brain cancer, breast cancer, uterine cancer, ovarian cancer, prostate cancer, lung cancer, colorectal cancer, cervical cancer, liver cancer, head and neck cancer, esophageal cancer, pancreas cancer, pancreatic ductal 
	As per the instant claims, Fearon teaches in other preferred embodiments, the method also comprises administering other anti-cancer therapies. In these embodiments, other anti-cancer therapies include, but are not limited to: chemotherapeutic agents, radiation therapy, cancer therapy, immunotherapy, or cancer vaccines. See page 3, [0025]. Fearon teaches the CXCR4 signaling inhibitor may be administered together with other anti-cancer therapies, such as conventional chemotherapeutic agents, radiation therapy or cancer immunotherapy. For example, the CXCR4 signaling inhibitor is administered together with an anti-cancer compound. See page 13, [00119].
	As per the instant claims, Fearon teaches the anti-cancer compound for use in combination with CXCR4 as disclosed herein includes, inter  alia, antimitotic drugs such as paclitaxel.  See page 4, [0027]; page 14, [00120].
	As per Claims 1, 5, and 6, Fearon teaches administration of anti-cancer compounds and the CXCR4 signaling inhibitor may be simultaneous, separate or sequential.  By “sequential”, Fearon teaches it is meant that the anti-cancer compounds and the CXCR4 signaling inhibitor are administered at different points in time.  For example, the anti-cancer compounds may be administered first, followed by administration of the CXCR4 signaling inhibitor, or vice versa.  Preferably, a sequential dose will occur such that the second of the two agents is administered within 48 hours, preferably within 24 hours. See page 16, [00141].
	Working examples taught by Fearon include administering AMD3100, alone or in combination with immunological checkpoint antagonists, to mice bearing tumors and demonstrated that AMD3100 completely arrested tumor growth. See Example 2.


Teachings of SINGH ET AL.
	Singh et al. teach methods and compositions for ameliorating pancreatic cancer targeting the CXCR4 receptor and the CXCL12 ligand. Some embodiments relate to methods of reducing the resistance of a tumor cell to a chemotherapeutic agent comprising inhibiting CXCL12. In some embodiments, inhibiting CXCL12 comprises contacting the cell with a CXCR4 antagonist. See page 2, [0006].
	Like Fearon above, Singh et al. teach the CXCR4 antagonist is selected from the group consisting of Plerixafor (AMD3100), BKT140, TN14003, CTCE-9908, KRH-2731, TC14012, KRH-3955, and AMD070. In some embodiments, the CXCR4 antagonist comprises Plerixafor (AMD3100). See page 2, [0007]. Singh et al. teach inhibiting CXCL12 comprises contacting the tumor cell with a CXCR4 antagonist. The CXCR4 antagonist is selected from the group consisting of Plerixafor (AMD3100), BKT140, TN14003, CTCE-9908, KRH-2731, TC14012, KRH-3955, and AMD070. In some embodiments, the CXCR4 antagonist comprises Plerixafor (AMD3100). See page 3, [0014].
	Singh et al. teach some embodiments also include administering a chemotherapeutic agent to the subject. In some embodiments, the administration of the CXCL12 inhibitor to the subject decreases the resistance of the tumor to the chemotherapeutic agent. See page 5, [0034]-[0035]. Specifically, Singh et al. teach pancreatic cancer cells treated with gemcitabine exhibited reduced cytotoxicity in presence of CXCL12 as compared to the cells treated with drug alone. AMD3100 arrested the CXCL12-induced pancreatic cancer cell growth and drug-resistance. See page 8, [0049].
	Singh et al. teach AMD3100 can abrogate the survival effect of CXCL12-CXCR4 signaling and can serve as a therapeutic modality either alone or in combination with Gemcitabine to effectively inhibit the growth of pancreatic cancer cells. See page 9, [0051].
	Regarding a “subtherapeutic amount of a taxane”, Singh et al. teach increasing the sensitivity of a tumor cell to a chemotherapeutic compound can include contacting the cell with an effective amount of a CXCL12 inhibitor and an effective amount of a chemotherapeutic agent. In some embodiments, the effective amount of the chemotherapeutic compound is less than the effective amount of the chemotherapeutic compound in the absence of the CXCL12 inhibitor by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more. In some embodiments, the effective amount of the CXCL12 inhibitor is an amount which significantly reduces the IC50 of the chemotherapeutic compound. In some such embodiments, the IC50 of the chemotherapeutic agent is reduced by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more. See page 11, [0056]-[0058].
	As per Claims 1, 5, and 6, Singh et al., like Fearon, teach that contacting a cell with a CXCL12 inhibitor in combination with a chemotherapeutic agent can include contacting the cell with the CXCL12 inhibitor and the chemotherapeutic agent at the same time, at different times, and at overlapping time periods. The cell may be contacted with the CXCL12 inhibitor before, after, or during the period of time the cell is contacted with the chemotherapeutic agent. In some embodiments, contacting the cell with the chemotherapeutic agent commences before contacting the cell with the CXCL12 inhibitor. In some embodiments, contacting the cell with the chemotherapeutic agent is before contacting the cell with the CXCL12 inhibitor. In some embodiments, contacting the cell with the CXCL12 inhibitor commences before contacting the cell with the chemotherapeutic agent. In some embodiments, contacting the cell with the CXCL12 inhibitor is before contacting the cell with the chemotherapeutic agent.  See page 12, [0059].
	Singh et al. teach methods of ameliorating cancer in a subject. Some such embodiments include administering an effective amount a CXCL12 inhibitor and an effective amount of the chemotherapeutic compound to the subject, wherein the effective amount of the chemotherapeutic compound is significantly less than the effective amount of the chemotherapeutic compound in the absence of the CXCL12 inhibitor. Some embodiments include methods for reducing the dosage of a chemotherapeutic agent needed to treat a cancer in a subject. Some such embodiments include administering an effective amount a CXCL12 inhibitor and an effective amount of the chemotherapeutic compound to the subject, wherein the effective amount of the chemotherapeutic compound is significantly less than the effective amount of the chemotherapeutic compound in the absence of CXCL12 inhibitor. More embodiments include decreasing the resistance of a cancer in a subject to a chemotherapeutic compound. More embodiments include increasing the sensitivity of a cancer in a subject to a chemotherapeutic compound. Some such embodiments include administering an effective amount a CXCL12 inhibitor and an effective amount of the chemotherapeutic compound to the subject, wherein the effective amount of the chemotherapeutic compound is significantly less than the effective amount of the chemotherapeutic compound in the absence of the CXCL12 inhibitor. In particular embodiments, the cancer comprises a pancreatic cancer. In some 

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)


Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the CXCL12 signaling inhibitor/CXCR4 antagonist AMD3100 with a subtherapeutic amount of a taxane for administration to a subject with ovarian cancer as taught by the combine teachings of Scotton et al., Kampan et al., Poznansky et al., Fearon, and Singh et al. The skilled artisan would have been motivated to use such a combination therapy in the treatment of ovarian cancer, particularly epithelial ovarian cancer that has progressed to recurrent platinum resistant disease, because, inter alia:
i) CXCL12 is expressed in epithelial ovarian cancer cells (Scotton et al. and Ray et al.); 
ii) the biological actions of CXCL12 on ovarian cancer cells were known to be inhibited by the bicyclam inhibitor of CXCR4, AMD3100 (Scotton et al. and Ray et al.); 
iii) monotherapy with AMD3100 blocked CXCL12-CXCR4 binding, reduced tumor growth, and modestly prolonged survival of mice with disseminated ovarian cancer (Ray et al.);
iv) paclitaxel was a known clinically effective first-line therapy for epithelial ovarian cancer and a second-line therapy for relapsed platinum-refractory epithelial ovarian cancer (Kampan et al.);
v) CXCL12 is taught to repel T-cells from tumors (Poznansky et al.); and
et al., Fearon, and Singh et al.).  
Because AMD3100 was known to inhibit the biological actions of CXCL12 in ovarian cancer cells, blocked CXCL12-CXCR4 binding, reduced tumor growth, and modestly prolonged survival of mice with disseminated ovarian cancer (Scotton et al. and Ray et al.) and paclitaxel was a known as a clinically effective first-line treatment of epithelial ovarian cancer in combination with platinum drugs and a clinically effective second line agent in relapsed platinum-refractory epithelial ovarian cancer (Kampan et al.), the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, ovarian cancer treatment therapeutic effects when combined. MPEP §2144.06(1) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21,279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA I960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
The ordinarily skilled artisan would have also found it prima facie obvious to administer a “subtherapeutic” amount of a chemotherapeutic agent such as paclitaxel when administered in combination with a CXCL12 signaling inhibitor, e.g., a CXCR4 antagonist such as AMD3100, because Singh et al. expressly teaches that increasing the sensitivity of a tumor cell to a chemotherapeutic compound can include contacting the cell with an effective amount of a the effective amount of the chemotherapeutic compound is less than the effective amount of the chemotherapeutic compound in the absence of the CXCL12 inhibitor by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more. A person of ordinary skill in the art, reasonably apprised of Singh et al.’s teachings, would have had a reasonable expectation of success in employing a subtherapeutic amount of paclitaxel - as combined with Scotton’s, Ray’s, Poznansky’s, Fearon’s, or Singh’s CXCL12 signaling inhibitor AMD3100 - to yield the beneficial therapeutic effects of treating ovarian cancer taught by the combined teachings of Scotton et al., Ray et al., Kampan et al., Poznansky et al., Fearon, and Singh et al.
Applicant’s amended claims now require the subtherapeutic amount of the taxane is “at least about 75% lower than a therapeutic amount defined by a manufacturer of the taxane”.
Singh et al. expressly teaches that increasing the sensitivity of a tumor cell to a chemotherapeutic compound can include contacting the cell with an effective amount of a CXCL12 inhibitor and an effective amount of a chemotherapeutic agent and the effective amount of the chemotherapeutic compound is less than the effective amount of the chemotherapeutic compound in the absence of the CXCL12 inhibitor by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more.  As the cited prior art teaches administering an amount of chemotherapeutic agent that is less than the “effective amount” of the chemotherapeutic compound in the absence of the CXCL12 inhibitor by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more, a person of ordinary skill in the art could readily and predictably reduce the dosing recommended by a manufacturer of paclitaxel, e.g., the dosing set forth in the prescribing information, by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more as suggested by the teachings of Singh et al. 
Claims 15-17 and 25-30, Applicants require the ovarian cancer cell or ovarian tumor is an epithelial ovarian cancer cell or epithelial ovarian cancer, an ovarian cancer cell or ovarian cancer that has progressed to recurrent platinum resistant disease, or wherein the subject has a recurrence of epithelial ovarian cancer, primary peritoneal cancer, or fallopian tube cancer. 
Scotton et al. teach the biological actions of CXCL12 on ovarian cancer cells were inhibited by the bicyclam inhibitor of CXCR4, AMD3100, and teach they will be able to carry out preclinical studies of the potential of AMD3100 alone and in combination with biological and chemotherapeutic agents in ovarian cancer. Ray et al. teach monotherapy with AMD3100 blocked CXCL12-CXCR4 binding, reduced tumor growth, and modestly prolonged survival of mice with disseminated ovarian cancer. Kampan et al. teach epithelial ovarian cancer is one of the leading causes of cancer death. The standard of care in advanced epithelial ovarian cancer encompasses surgical staging and resection followed by administration of paclitaxel-platinum based chemotherapy.  Kampan et al. further teach paclitaxel has been promising, as early as 1990, as a second line agent in relapsed platinum-refractory epithelial ovarian cancer. Poznansky et al. teach the invention provides compositions and methods for detecting and staging neoplasia (e.g., ovarian, cervical, melanoma, and renal carcinomas), for monitoring treatment efficacy, for selecting treatments appropriate for neoplasias (e.g., ovarian, cervical, melanoma, and renal carcinomas) of different stages, and for detecting a propensity for a patient to develop a neoplasia (e.g., ovarian, breast, cervical, melanoma, and renal carcinomas). See page 8, [0065].  Fearon teaches in preferred embodiments, the tumor is an adenocarcinoma, sarcoma, skin cancer, melanoma, bladder cancer, brain cancer, breast cancer, uterine cancer, ovarian cancer, prostate cancer, lung cancer, colorectal cancer, cervical cancer, liver cancer, head and neck cancer, 
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation that administration of paclitaxel and AMD3100 to subjects with ovarian cancer would be an effective treatment in light of the fact that AMD3100 inhibits the biological actions of CXCL12 on ovarian cancer cells, the proven clinically efficacy of paclitaxel as both a first- and second-line treatment of ovarian cancer, including in relapsed platinum-refractory epithelial ovarian cancer, and the proven pre-clinical activity of AMD3100 as an anti-cancer agent, including reducing ovarian cancer tumor growth in vivo.
Applicants require the CXCL12 signaling inhibitor is AMD3100. 
As all of Scotton et al., Ray et al., Poznansky et al., Fearon, and Singh et al. teach the CXCL12/CXCR4 signaling inhibitor AMD3100 for use as an anti-cancer agent alone and in combination with other chemotherapeutic agents, the selection of AMD3100 as a suitable CXCL12/CXCR4 signaling inhibitor would have been prima facie obvious to a person of ordinary skill in the art.  
Applicants require the chemotherapeutic agent is a taxane, e.g., Claims 31-33 require the taxane is paclitaxel. 
As Kampan et al. teach the taxane paclitaxel is clinically effective as both a first- and second-line treatment of ovarian cancer, including in relapsed platinum-refractory epithelial ovarian cancer, and Fearon teaches the anti-cancer compound for use in combination with a CXCR4 antagonist, e.g., AMD3100, as disclosed therein includes, inter  alia, antimitotic drugs such as paclitaxel, a person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation that administration of paclitaxel and AMD3100 to subjects with 
In Claims 5, 6, and 13, Applicants require cancer cells/tumors expressing an amount of a chemokine, e.g., CXCL12, to produce a chemorepellent effect, i.e., whereby immune cells are repelled from the tumor. 
As Scotton et al. teach of 14 chemokine receptors investigated, only CXCR4 was expressed on ovarian cancer cells,  Ray et al. teach chemokine CXCL12 and its receptor CXCR4 are upregulated in metastatic ovarian cancer cells and the intraperitoneal tumor microenvironment, Poznansky et al. teach the chemokine CXCL12 can serve as a bidirectional cue, attracting T-cells at low concentration and repelling at high concentrations in vitro and in vivo, and Fearon and Singh et al. teach methods comprising administering a CXCL12 signaling inhibitor, e.g., a CXCR4 antagonist such as AMD3100, to inhibit T cell exclusion in a tumor and overcome resistance of cancer to chemotherapeutic agents, it would be obvious to the ordinary skilled artisan to administer a CXCL12 signaling inhibitor, e.g., a CXCR4 antagonist such as AMD3100, to treat ovarian cancer tumors in which concentrations of CXCL12 are “high” such that they produce a chemorepellent effect, i.e., repel T-cells, as taught in Poznansky et al.  Put another way, as low concentrations of CXCL12 attract T-cells (Poznansky et al.), a person of ordinary skill in the art would not administer a CXCL12 signaling inhibitor to treat tumors where T-cells are already attracted thereto, i.e., tumor cells expressing low concentrations of CXCL12. Indeed, Pozansky et al. teach that CXCL12 is a biomarker for ovarian cancer.  Indeed, Scotton et al. teach that CXCL12 is expressed in epithelial ovarian cancer cells, a finding confirmed by Pozansky et al. who teach 
	In Claims 2 and 7, Applicants require the cancer cell/tumor is “periodically” contacted with the CXCL12 inhibitor. 
As Fearon teaches multiple doses of the CXCR4 signaling inhibitor may be administered, for example 2, 3, 4, 5 or more than 5 doses may be administered after administration of the anti-cancer compounds, and the administration of the CXCR4 signaling inhibitor may continue for sustained periods of time after administration of the anti-cancer compounds, for example treatment with the CXCR4 signaling inhibitor may be continued for at least 1 week, at least 2 weeks, at least 3 weeks, at least 1 month or at least 2 months, any administration of multiple doses of AMD3100 over a period of time would be “periodically” administering AMD3100. 
In Claims 1, 5, and 6, Applicants assert the claims now require the CXCL12 signaling inhibitor AMD3100 is administered before the subtherapeutic amount of a taxane.2 
Fearon teaches administration of anti-cancer compounds and the CXCR4 signaling inhibitor may be simultaneous, separate or sequential.  By “sequential”, Fearon teaches it is meant that the anti-cancer compounds and the CXCR4 signaling inhibitor are administered at different points in time.  For example, the anti-cancer compounds may be administered first, followed by administration of the CXCR4 signaling inhibitor, or vice versa.  Preferably, a sequential dose will occur such that the second of the two agents is administered within 48 hours, preferably within 24 hours. See page 16, [00141]. Singh et al., like Fearon, teach that contacting a cell with a CXCL12 inhibitor in combination with a chemotherapeutic agent can include contacting the cell 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
	Applicants argue:

    PNG
    media_image1.png
    236
    698
    media_image1.png
    Greyscale

Applicant’s argument is unavailing.  The combined teachings of the cited prior art render prima facie obvious the administration of AMD3100 and the taxane paclitaxel to subjects having ovarian cancer, wherein the paclitaxel is administered in an amount that is less than the “effective amount” of paclitaxel in the absence of AMD3100 by at least about 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 100%, or more.   Furthermore, while the claims do recite methods that require carrying out multiple steps, there are absolutely no limitations recited in the claims relating to the order of the steps.   Even if there were, Fearon the anti-cancer compounds may be administered first, followed by administration of the CXCR4 signaling inhibitor, or vice versa, thus rendering prima facie obvious any order of administering AMD3100 and taxane.  


    PNG
    media_image2.png
    269
    689
    media_image2.png
    Greyscale

	In response, the combined teachings of the cited prior art render prima facie obvious a method of administering AMD3100 and paclitaxel to treat ovarian cancer in human subjects for the reasons discussed supra.  Applicants argue Scotton, Ray, and Fearon “each disclose an example of mice treated with AMD3100” and assert that as shown in Example 6 the sequential treatment of AMD3100 and a taxane has a “unique benefit” to human cell treatment that is “not seen in mouse cells”.  The Examiner notes that the IGROV cells used in Scotton are human ovarian cancer cells as are the HeyA8 ovarian cancer cells use in Ray.  Indeed, the models used in the cited prior art are animal models of human cancer, not mouse cancer.  Further, Applicants have presented no evidence whatsoever any differences observed in cells in vitro are also observed in vivo, let alone in human subjects as presently claimed.
	At bottom, the combined teachings of the cited prior art demonstrate the effectiveness of AMD3100 against ovarian cancer in vivo and paclitaxel against ovarian cancer in human subjects and suggest their combined use in treating ovarian cancer in subjects, including human subjects.  Applicants cannot rely solely on contacting cells in vitro with specific concentrations of AMD3100 and paclitaxel to 

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/James D. Anderson/Primary Examiner, Art Unit 1629    
                                                                                                                                                                                                    UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	
 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fearon defines “T cell exclusion” in a tumor as those tumor evasion mechanisms known in the art where effector CD3+ T cell subsets are prevented from recruitment and accumulation at the cancerous tumor microenvironment. See page 6, [0048].
        2 Applicants argue amended claims 1, 5, and 6 “reorders the delivery steps by administering AMD3100 before administering taxane”.  There is, however, nothing in the claims that requires the “steps” are carried out in any particular order, only that the method comprises all of the claimed steps.